Citation Nr: 1502697	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1969, with additional Army Reserve service.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When this case was last before the Board in November 2012, it was remanded for additional development.  The case has since been returned for appellate review. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file that contains additional rating decisions and documents that are duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals no additional documents with the exception of a pertinent January 2015 brief from the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is necessary to obtain an adequate medical opinion.  Where VA provides an examination, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in February 2013 during which the examiner opined that the Veteran's GERD was less likely than not incurred in or caused by his military service.  In so doing, the examiner noted that the Veteran was treated d for a worm manifestation during service in 1968 at which time he complained of stomach cramps.  She indicated that those complaints were documented from April 1968 to August 1968 and did not recur.  She also observed that there were no complaints of heartburn, indigestion, or reflux symptoms in service and that the Veteran was not diagnosed with GERD until 2006.  However, the examiner did not consider the fact that the Veteran reported that he reported having stomach problems at the time of his separation from active service.  See July 1969 report of medical history.  

In addition, the Veteran has submitted relevant medical evidence of post-service treatment for GERD that has not been considered by the VA examiner.  

Moreover, there is no medical opinion addressing the Veteran's newly raised contention that his GERD is associated with his service-connected PTSD or alternatively, the prescribed medication for his PTSD and service-connected right knee disorder.  See January 2015 representative brief.  

Based on the foregoing, the Board finds that an additional medical opinion is needed in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

2.  After completing the foregoing development, the case should be returned to the February 2013 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of GERD.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled.  

It should be further noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that GERD manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, to include the documented in-service treatment for gastrointestinal problems.  

In rendering his or her opinion, the examiner should address whether the Veteran's documented in-service complaints of stomach cramps after meals in April 1968 was an early manifestation of any current gastrointestinal disorder.  He or she should also note that the Veteran reported having stomach problems at the time of his separation from active service.  

The examiner should also consider private medical reports that were not of record at the time of the February 2013 VA examination, indicating that the Veteran underwent an upper endoscopy in 2000 and was diagnosed with hiatal hernia and reflux esophagitis.  See reports from Gastrointestinal Associates, Heartland Primary Care and St. Luke's.

The examiner should also state whether it is at least as likely as not that the Veteran's GERD was either caused by or permanently aggravated by his service-connected PTSD, or the medication taken for his service-connected right knee disorder and PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




